                                             Case 3:20-cv-00633-SI Document 136 Filed 08/20/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC SILVER, et al.,                               Case No. 20-cv-00633-SI
                                   8                    Plaintiffs,
                                                                                            ORDER RE: DEFENDANT’S
                                   9             v.                                         OBJECTION TO SPECIAL MASTER'S
                                                                                            ORDER NO. 2
                                  10     BA SPORTS NUTRITION, LLC,
                                                                                            Re: Dkt. No. 124
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Defendant has filed what it characterizes as a “limited” objection to the Special Master’s

                                  14   Order No. 2. In that order, the Special Master found that defendant’s responses to plaintiffs’

                                  15   interrogatories were “wholly non-responsive” and a “textbook example of an ‘evasive or incomplete

                                  16   disclosure’ prohibited by FRCP 37(a)(4).” Order No. 2 at 3. The interrogatories at issue ask

                                  17   BodyArmor to identify the ingredients in its products and to explain its labeling, and the Special

                                  18   Master found that plaintiffs need this information in order to prove their allegation that

                                  19   BodyArmor’s products violate FDA labeling regulations, including 21 C.F.R. § 101.22(1)(i)-(iii).

                                  20   Id.

                                  21           Defendant raises three objections: (1) to the extent the interrogatories seek information

                                  22   related to the components of the “flavor profiles” BodyArmor uses, that information is not relevant

                                  23   to a violation of 21 C.F.R. § 101.22(i)(1)(i), the only subsection of the FDA regulation that defendant

                                  24   contends is at issue in this case; (2) BodyArmor should not be required to produce information about

                                  25   the exact ingredients in the flavor profiles because that information is exclusively in the possession

                                  26   of a third-party supplier over which BodyArmor has no control; and (3) the order requires

                                  27   BodyArmor to provide information about the amounts of the ingredients in its products, including

                                  28   in the flavor profiles, although none of plaintiffs’ interrogatories actually requests such information
                                             Case 3:20-cv-00633-SI Document 136 Filed 08/20/21 Page 2 of 3




                                   1   and the issue of “amounts” was not raised before the Special Master.

                                   2           The Court has reviewed the parties’ briefing on defendant’s objection, including the entire

                                   3   record presented to the Special Master. The Court concludes that defendant’s objections are largely

                                   4   without merit and are OVERRULED except as stated below with regard to the third objection. As

                                   5   to the first objection, the First Amended Complaint alleges a violation of 21 C.F.R. § 101.22(i), see

                                   6   FAC ¶ 138, and the briefing before the Special Master framed plaintiff’s claims as embracing 21

                                   7   C.F.R. § 101.22(i)-(iii), and not just subsection (i). See, e.g., Plaintiffs’ Mot. to Compel at 6-7. To

                                   8   the extent defendant argues that portions of the regulation do not apply because sports drinks are

                                   9   not “commonly expected” to contain fruit juice, or that plaintiffs do not have standing to challenge

                                  10   “technical” labeling violations, those arguments raise factual and legal questions that should be

                                  11   addressed on summary judgment and are not a basis for resisting discovery.

                                  12           Regarding the second objection, BodyArmor never met its burden of showing that it was
Northern District of California
 United States District Court




                                  13   unable to produce information about the ingredients in its flavor profiles. “[T]he party opposing

                                  14   discovery has the burden of showing that discovery should not be allowed, and also has the burden

                                  15   of clarifying, explaining and supporting its objections with competent evidence.”             Planned

                                  16   Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, No. 16-cv-00236 WHO-DMR, 2018 WL

                                  17   2441518, at *3 (N.D. Cal. May 31, 2018) (citation omitted). Defendant never submitted any

                                  18   evidence, such as a declaration, in support of the rather remarkable assertion that BodyArmor does

                                  19   not possess information about what ingredients are in its products. Moreover, defendant’s objection

                                  20   asserts that BodyArmor purchases flavors from a supplier “that does not, and will not, disclose how

                                  21   its flavor profiles are made . . . for fear that BodyArmor would reverse engineer them.” Objection

                                  22   at 2. However, plaintiffs’ interrogatories do not ask BodyArmor to describe “how its flavor profiles

                                  23   are made”; instead, the interrogatories simply ask BodyArmor to disclose “each and every

                                  24   Ingredient contained within” particular sports drinks flavors, such as “Natural Orange Mango

                                  25   flavor.” If BodyArmor wishes to produce this information subject to the protective order, it may do

                                  26   so.

                                  27           Finally, with regard to the “amounts” of ingredients, the Court concludes that while the

                                  28   interrogatories do not specifically ask for the “amounts,” the briefing before the Special Master did
                                                                                         2
                                           Case 3:20-cv-00633-SI Document 136 Filed 08/20/21 Page 3 of 3




                                   1   reference “amounts” in the context of the FDA labeling regulations. See, e.g., Plaintiffs’ Mot. to

                                   2   Compel at 6 (quoting 21 C.F.R. § 101.22(i), including portion of regulation stating, “If the food is

                                   3   one that is commonly expected to contain a characterizing food ingredient, e.g., strawberries in

                                   4   ‘strawberry shortcake,’ and the food contains natural flavor derived from such ingredient and an

                                   5   amount of characterizing ingredient insufficient to independently characterize the food, . . . .”)

                                   6   (emphasis in original). A number of the interrogatories ask for BodyArmor to provide the reasons

                                   7   why products are labeled in particular ways, such as why products are not labeled as “with other

                                   8   natural flavors.” Plaintiffs assert that information about the amounts of ingredients could be

                                   9   responsive to interrogatories asking about the reasons for BodyArmor’s labeling. The Court agrees.

                                  10   Thus, while the Court finds that BodyArmor’s responses need not disclose the amounts of

                                  11   ingredients as a matter of course, if the reasons for BodyArmor’s labeling of any of its products

                                  12   relate to the “amounts” of its ingredients, BodyArmor must include that information in its responses.
Northern District of California
 United States District Court




                                  13            BodyArmor shall produce supplemental interrogatory responses within 7 days of this

                                  14   order.

                                  15

                                  16            IT IS SO ORDERED.

                                  17

                                  18   Dated: August 20, 2021                       ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
